
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 734
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mrs. Lowey submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the importance of frontline
		  health workers toward accelerating progress on global health and saving the
		  lives of women and children, and for other purposes.
	
	
		Whereas United States investment in maternal and child
			 health has resulted in dramatic successes, reducing under-5 preventable child
			 deaths from 12 million in 1990 to 7.6 million in 2010;
		Whereas strong health systems and access to health care in
			 developing countries are vital for these successes to continue and to ensure
			 that the United States investment in global health programs is most
			 effective;
		Whereas millions of families live beyond the reach of
			 hospitals and clinics and can only be served by frontline health workers, who
			 are the backbone of effective health systems;
		Whereas frontline health workers provide families with
			 access to a range of simple, affordable, life-saving care to help prevent and
			 treat infections, improve nutrition, increase coverage of vaccines, ensure
			 healthy outcomes for mothers and newborns, and fight diseases like
			 tuberculosis, malaria, and HIV;
		Whereas frontline health workers deliver advice and
			 services to patients in their homes and in clinics, serving as councilors,
			 educators, and treatment providers, and are the first and often the only point
			 of contact to the health care system for millions of people, especially in
			 remote and rural areas;
		Whereas, according to the World Health Organization, there
			 are 57 countries with critical health workforce shortages, most of which are in
			 sub-Saharan Africa and South Asia, regions that also have the greatest share of
			 the global disease burden and the highest number of preventable deaths;
		Whereas, despite the key role of frontline health workers,
			 the World Health Organization estimates a shortage of at least 1 million
			 frontline health workers to achieve the 2015 Millennium Development
			 Goals;
		Whereas the impact of investments in frontline health
			 workers has been well documented, such as in Ethiopia where a commitment to
			 investing in frontline health workers led to a doubling of the rates of young
			 children who have been immunized, treated for pneumonia, and been given Vitamin
			 A to prevent blindness, and in Malawi, where under-5 child deaths have been
			 reduced 59 percent since 1990;
		Whereas partnerships with the private sector in training,
			 equipping, and deploying frontline health workers have helped countries achieve
			 progress on global health goals;
		Whereas, despite gains in access to health care, 1 billion
			 of the world’s nearly 7 billion people will never visit a health worker,
			 including 350 million children;
		Whereas every day more than 20,000 children in the
			 developing world perish, mostly from preventable causes, and 800 women die due
			 to pregnancy complications, and every year, millions of adults succumb to the
			 ravages of AIDS, tuberculosis, malaria, and other treatable and preventable
			 chronic diseases;
		Whereas the presence of trained and supported frontline
			 health workers is key to the success of United States global health programs
			 and, in particular, key to reducing maternal and child deaths, as they are one
			 of the most cost-effective ways to save lives;
		Whereas training frontline health workers helps to develop
			 sustainable local capacity and strengthens and rebuilds health systems in a
			 country because frontline health workers are drawn from the communities they
			 serve and are less likely to migrate than higher skilled categories of health
			 workers; and
		Whereas, despite the importance of health workers to
			 successful implementation of United States global health programs and to
			 improved health outcomes for those served by these programs, the United States
			 does not have a comprehensive health workforce strategy: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)reaffirms the
			 important role of frontline health workers in saving lives and fostering a
			 healthier, more secure, and more prosperous world;
			(2)commends the
			 progress made by the United States in helping to build local capacity and to
			 save lives in the world’s most vulnerable communities by training and
			 supporting frontline health care workers; and
			(3)calls on all
			 relevant Federal agencies, including the United States Agency for International
			 Development, the Department of State, and the Centers for Disease Control and
			 Prevention, to develop a coordinated and comprehensive health workforce
			 strengthening strategy for increasing equitable access to qualified health
			 workers in developing countries, particularly in underserved areas, with a
			 strategic focus on frontline health workers.
			
